Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 19, 1999, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not receive the effective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708, 713; People v Ford, 86 NY2d 397; People v Jackson, 70 NY2d 768).
The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.